Citation Nr: 0014294	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD) and, if so, whether all the 
evidence both old and new warrants a grant of entitlement to 
service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant; spouse



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which held that new and material evidence 
had not been submitted to reopen a claim seeking entitlement 
to service connection for PTSD.

The RO also denied entitlement to service connection for a 
skin disorder, claimed as due to exposure to Agent Orange, 
and held that new and material evidence had not been 
submitted to reopen a claim seeking entitlement to service 
connection for a right ankle disorder.  The veteran properly 
appealed these issues.  However, during his November 1998 
personal hearing at the RO, he withdrew the ankle disorder 
claim and, during his November 1999 Travel Board hearing, he 
withdrew the skin disorder claim.  Therefore, these issues 
are not before the Board.  38 C.F.R. § 20.204  (1999).


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for 
PTSD was denied by the Board in January 1989.

2.  The evidence added to the record since the January 1989 
Board decision bears directly and substantially on the issue 
of entitlement to service connection for PTSD.

3.  The claims file contains evidence of a medical diagnosis 
of PTSD, reported inservice traumatic stressors, and medical 
evidence which generally relates the diagnosis of PTSD to the 
inservice stressors.


CONCLUSIONS OF LAW

1.  The January 1989 Board decision denying the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. § 20.1100  (1999).

2.  Evidence received since the January 1989 Board decision 
is both new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a)  (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

In this case, the record shows that the veteran was 
previously denied entitlement to service connection for PTSD 
by Board decision dated January 1989.  That decision is 
final.  See 38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  In the current claim on appeal, submitted 
in February 1998, the veteran is seeking to reopen the claim 
for service connection for PTSD.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283; Manio, 1 Vet. App. at 145.  
However, in Hodge v. West, the United States Court of Appeals 
for the Federal Circuit recently held that this third element 
for new and material evidence (i.e. that it raise a 
reasonable possibility of changing the previous disallowance) 
was not a reasonable interpretation of the regulatory 
provisions pertaining to new and material evidence, namely 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. 
Cir. 1998).  Therefore, there no longer is a requirement that 
the new evidence provide a "reasonable possibility" of 
changing the outcome of the case.

Once new and material evidence has been presented, the Board 
must then determine if a claim is well-grounded before it may 
reopen the claim and evaluate it on the merits.  Winters w. 
West, 12 Vet. App. 203  (1999); Elkins v. West, 12 Vet. App. 
209  (1999).

II.  Analysis

(a)  New and material evidence

In 1989, the Board denied the veteran's claim for service 
connection for PTSD because it concluded that the evidence of 
record did not confirm an inservice stressor and, as such, 
there was insufficient evidence to support a diagnosis of 
PTSD.  That decision was based, in part, on the veteran's 
service medical and personnel records.

Service medical records do not note the presence of PTSD.  
They do show that the veteran was seen in November and 
December 1967 for psychological problems.  He had been 
drinking and complained of a loss of control of temper and 
feelings of inadequacy.  He apparently overdosed on pain 
medication.  Mental status examination revealed sadness, a 
flat affect, hostility, and a lack of insight.  Diagnosis was 
a passive-aggressive disorder, but no thought disorder.  No 
further treatment for psychological problems is shown in 
service.  The veteran's separation medical examination 
report, dated in February 1969, indicates that his 
psychiatric status was normal at the time of that 
examination.

The veteran's DD-214 shows that he was in Vietnam during the 
Vietnam era, earning the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and Rifle 
Expert Badge.  A July 1974 DD-214 correction form shows that 
he also earned the Navy Unit Commendation with ribbon bar, 
Vietnam Meritorious Unit Citation, and Gallantry Cross Color.  
Service personnel records show that he served in Vietnam from 
April 1967 to April 1968, working as a general warehouseman.

The 1989 Board decision was also based on the following other 
evidence:  (1) an April 1980 private admission report showing 
a diagnosis of situational depressive reaction and passive-
aggressive personality disorder; (2) a May 1980 private 
admission report showing a diagnosis of somatization 
disorder; (3) a private physician's certificate, received in 
May 1981, indicating that the veteran had been treated for a 
personality disorder since 1977; (4) a May 1981 lay statement 
from a friend of the veteran's indicating that he felt that 
the Vietnam war had an effect on the veteran; (5) a May 1981 
private physician's certificate reflecting treatment for 
depressive reaction; (6) a May 1981 VA examination report 
stating that the veteran had PTSD and passive-aggressive 
personality, the PTSD being due to Vietnam experiences 
reported by the veteran as being involved in the Tet 
Offensive, fire-fights, and rocket attacks; (7) VA outpatient 
records from August 1981 to February 1983, reflecting, 
alternatively, diagnoses of PTSD, depressive neurosis, 
depression, and borderline personality disorder; (8) a May 
1985 statement from the veteran indicating that he was a 
warehouseman in Vietnam, but also manned a machine gun during 
truck convoys; and (9) a December 1987 VA examination report 
showing a diagnosis of chronic PTSD, based on the veteran's 
history of being in military combat.

Since the time of the January 1989 Board decision, a large 
amount of additional evidence has been submitted.  Some of 
this evidence is new and material evidence; that is to say, 
it was not before the Board at the time of its prior final 
denial and is "material" to the issue at hand.  Manio, 
1 Vet. App. at 145; Evans, 9 Vet. App. at 283.  The issue at 
hand in this case is whether the veteran experienced 
stressors in service sufficient to justify a diagnosis of 
PTSD.  In determining "materiality" of the evidence, its 
basic credibility is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1991).

The new and material evidence includes a November 1997 
private psychiatric assessment report.  It indicates a 
diagnostic impression of PTSD.

Additional, substantive evidence has also been added to the 
claims file in regard to inservice stressors.  During a 
November 1998 personal hearing at the RO, the veteran 
asserted that he was present during two Tet offensives, one 
in 1967 and one in 1968.  He testified that he witnessed 
people being killed and injured and that he was in direct 
combat with the enemy on 4 or 5 occasions.

In a November 1998 letter, the veteran detailed his inservice 
stressors.  He stated that his unit came under rocket and 
ground attack at Camp Books, Red Beach, on September 2, 1967, 
during the 1968 Tet offensive, and on many other occasions.  
He alleged hand combat, ground fire, and mortar fire with 
"1st FSR, FMF, 1st Air Calv."  He testified to coming under 
rocket attack at Danang Air Base while visiting a Lt. Bob 
Foster, during which a rocket concussion tore off his flack 
jacket.  He also indicated that he witnessed the attack of 
Air Force personnel barracks and the explosion of a Napalm 
dump at Danang.  He stated that he received mortar and sniper 
fire in Elephant Valley, at which time fellow service 
personnel included Cl. Upton, Sgt. Firewell, Sgt. Fitzgerald, 
Gunnery Sgt. McGlachin, L. Cpl. White, L. Cpl. Scott, and 
Pfc. Lincoln.  He indicated that he was working at a 
warehouse when a Cpl. Homestead murdered a Pvt. Moore with an 
M-14.  He indicated coming under sniper fire on Thanksgiving 
Day in 1967, while on convoy.  He indicated that he had to 
work in a salvage yard, where he boxed-up flack jackets that 
had blood and body parts on them.  He alleged involvement in 
combat in Elephant Valley pass on the night of the election 
ballots; there was blood everywhere.  Some of these alleged 
stressors were reiterated by the veteran during his November 
1999 Travel Board hearing, adding that he was subjected to a 
mortar attack on November 11, 1967, at Red Beach, Danang.

A large amount of recent VA medical records have also been 
submitted since the 1989 Board decision.  For the most part, 
these show diagnosis of and treatment for intermittent 
explosive disorder and anti-social personality disorder.  
However, a January 1998 VA medical certificate indicates a 
diagnosis of PTSD.  VA mental health records from February 
1999 and June 1999 also show diagnoses of PTSD.

Overall, the Board finds that new and material evidence has 
been submitted in regard to the claim of entitlement to 
service connection for PTSD.

(b)  Well grounded claim

Since new and material evidence has been presented, the Board 
must determine if the veteran's claim for service connection 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for service connection for PTSD is well 
grounded when the veteran has submitted:  (1) medical 
evidence of a current diagnosis of PTSD; (2) lay evidence 
(presumed credible for these purposes) of an inservice 
stressor(s); and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353, 357 (1998) (citing Cohen v. Brown, 10 Vet. 
App. 128, 136-37  (1997)); see also Caluza, 7 Vet. App. at 
506; 38 C.F.R. § 3.304(f) (1999).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps v. 
Gober, 126 F.3d 1464, 1468  (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  In 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

In this case, after review of the claims file, the Board 
finds that the claim is well grounded.  Specifically, the 
claims file contains evidence of a current diagnosis of PTSD, 
as shown in the November 1997 private psychiatric report and 
several of the recent VA psychiatric outpatient records.  The 
claims file also contains evidence of alleged inservice 
traumatic stressors, described in detail, supra, and presumed 
to be credible for purposes of a well grounded claim.  
Finally, the Board finds that the recent diagnoses of PTSD 
were based on the veteran's alleged combat experiences in 
service.  Therefore, all of the elements of a well grounded 
claim are fulfilled.  Gaines, 11 Vet. App. at 357; Cohen, 10 
Vet. App. at 136-37; Caluza, 7 Vet. App. at 506; 38 C.F.R. 
§ 3.304(f)  (1999).


ORDER

New and material evidence has been submitted to reopen the 
claim seeking entitlement to service connection for PTSD and 
the claim for service connection for PTSD is well grounded; 
to this extent the claim is allowed.  


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C. A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Here, the Board finds that 
further evidentiary development is needed prior to appellate 
review.

First, the record contains no express determination by the RO 
as to whether or not the veteran engaged in combat with the 
enemy during service.  Where VA determines from the evidence 
that the veteran did not engage in combat with the enemy or 
where the veteran, even if he did engage in combat, is 
claiming stressors not related to combat, his lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Rather, his testimony must be corroborated by 
"credible supporting evidence" and must not be contradicted 
by service records.  38 C.F.R. § 3.304(f) (1999); Zarycki, 
6 Vet. App. at 98.  Credible supporting evidence of combat 
may be obtained from many sources, including, but not limited 
to, service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status."  Gaines, 11 Vet. App. at 359.  However, 
credible supporting evidence of the actual occurrence of an 
inservice stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389  
(1996).

If verification of alleged stressors is needed, VA's duty to 
assist includes submitting a request to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly U. S. Army & Joint Services Environmental Support 
Group (ESG)).  Here, no such request has been made.

Second, the Board finds several sources of additional medical 
records are noted in the claims file.  The VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  
Decisions of the Board must be based on all available 
evidence.  See 38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & 
Supp. 1998).  Here, the claims file contains several 
Authorizations for Release of Information, VA Form 21-4142, 
submitted by the veteran in October 1985.  They indicate 
treatment by North Central Mental Health Services, Dr. 
Dominic Zacchea, Dr. Eric Young, Dr. Edward Baltes, and Dr. 
Daniel Martin, all from 1980 to 1983.  Yet, there is no 
indication that any of these treating physicians were 
contacted by the RO and requested to provide any and all 
psychiatric medical records.

Third, the Board finds that the medical evidence is not clear 
as to the current nature of the veteran's psychiatric 
condition.  As stated above, there is some evidence of 
clinical diagnoses of PTSD.  However, the claims file also 
contains numerous other psychiatric (Axis I) and personality 
(Axis II) diagnoses, such as intermittent explosive disorder, 
depression, anti-social personality disorder, and borderline 
personality disorder.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, another VA examination is 
necessary.

Finally, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997, see 64 
Fed. Reg. 32807 (June 18, 1999), and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
have him sign updated release forms 
pertaining to psychiatric treatment from 
North Central Mental Health Services, Dr. 
Dominic Zacchea, Dr. Eric Young, Dr. 
Edward Baltes, and Dr. Daniel Martin, all 
from 1980 to 1983.  The veteran may 
instead obtain and submit these records 
himself.  At this time, he may also 
provide the names, complete addresses, 
and dates of treatment of any additional 
psychiatric treatment (not already of 
record), with signed authorizations for 
release of information, in order for the 
RO to attempt to obtain any and all other 
available records.  Copies of all 
correspondences made and information 
obtained should be added to the claims 
folder.

2.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 
38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(f), and the relevant case law.  
The version of 38 C.F.R. § 3.304(f), most 
favorable to the veteran should be 
employed.  Karnas, supra.

3.  If the RO determines that the veteran 
did not engage in combat with the enemy 
during service, it should attempt to 
verify the veteran's alleged stressors, 
reported to have been incurred in Vietnam 
during April 1967 to April 1968, while as 
member of "1st FSR/FLC" (1st Force 
Service Regiment).  These include:  (1) 
coming under rocket and ground attack at 
Camp Books, Red Beach, Danang, on 
September 2, 1967, and during the 1968 
Tet offensive; (2) hand combat, ground 
fire, and mortar fire with "1st FSR, FMF, 
1st Air Calv;" (3) rocket attack at 
Danang Air Base while visiting a Lt. Bob 
Foster; (4) attack of Air Force personnel 
barracks and explosion of a Napalm dump 
at Danang; (5) mortar and sniper fire in 
Elephant Valley, with Cl. Upton, Sgt. 
Firewell, Sgt. Fitzgerald, Gunnery Sgt. 
McGlachin, L. Cpl. White, L. Cpl. Scott, 
and Pfc. Lincoln; (6) working at a 
warehouse when a Cpl. Homestead murdered 
a Pvt. Moore with an M-14; (7) sniper 
fire on Thanksgiving Day in 1967, while 
on convoy; (8) working in a salvage yard, 
where he boxed-up flack jackets that had 
blood and body parts on them; (9) combat 
in Elephant Valley pass on an election 
night; (10) mortar attack on November 11, 
1967, at Red Beach, Danang.  It should do 
so by contacting the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of 

a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In reaching 
this determination, the RO should 
address any credibility questions raised 
by the record.  

5.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO should schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiners 
the stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed 
that only those events may be considered 
for the purpose of determining whether 
the appellant was exposed to a stressor 
in service.  The examination report 
should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiners 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as 

the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiners prior to the 
examination.  

6.  Upon completion of the above, the RO 
should review the claim of entitlement to 
service connection for PTSD.  As noted, 
the readjudication of this claim must be 
in accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the Court's decisions 
in Cohen and Moreau, supra.  In this 
regard, if the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

7.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
provided the opportunity to respond 
thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



